United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Z.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Brockton, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-330
Issued: June 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 9, 2011 appellant filed a timely appeal from August 4 and October 13,
2011 merit decisions of the Office of Workers’ Compensation Programs (OWCP) denying his
traumatic injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic rupture of the right Achilles tendon on April 20, 2011.
On appeal, appellant asserts that his voluntary participation in a private sector, offpremises fitness class after his scheduled tour of duty benefited the employing establishment by
improving his ability to perform required defensive maneuvers and training him to pass required
physical recertification tests.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 20, 2011 appellant, then a 49-year-old police officer, filed a traumatic injury
claim (Form CA-1) claiming that he ruptured his right Achilles tendon on April 20, 2011 in the
performance of duty.2 His tour of duty was from 11:00 p.m. to 7:00 a.m. with Thursdays and
Fridays off. Appellant explained that at 6:30 p.m. on Wednesday, April 20, 2011, he ruptured
his right Achilles tendon during a self-defense tactics “krav maga” class at a private martial arts
academy not on the employing establishment’s premises. Although he was not on duty at the
time of the accident, he contended the class should be considered work related as it taught skills
similar to those required by his employment. Additionally, the physical activity would improve
appellant’s performance on required employing establishment physical fitness recertification
tests.
In a June 28, 2011 letter, OWCP advised appellant of the additional evidence needed to
establish his claim, including corroboration that his participation in the krav maga class was a
duty requirement or part of an authorized physical fitness plan. It afforded him 30 days to
submit such evidence.
In a July 21, 2011 letter, appellant reiterated that he enrolled in the krav maga class to
improve his general fitness and to practice required defensive maneuvers. He submitted a
July 13, 2011 letter from the owner of the martial arts academy confirming the date and time of
injury, noting that krav maga was very similar to the employing establishment’s defensive tactics
program.
In a July 27, 2011 letter, the employer asserted that appellant had enrolled in the
krav maga class voluntarily. The class was not on the employing establishment “premises nor
was it mandated. It was not agency sponsored and no vouchers were given to attend.” The
employing establishment explained that it did not require any of its police officers “to attend any
fitness classes to prepare for their annual reexamination.”
Appellant submitted reports from Dr. Bertram Zarins, an attending Board-certified
orthopedic surgeon, who surgically repaired the ruptured tendon in late April 2011.
By decision dated August 4, 2011, OWCP denied appellant’s claim finding that the
April 20, 2011 injury did not occur in the performance of duty. It found that the employer did
not require, sponsor or approve the krav maga training and did not own or control the premises
of the class. OWCP further found that the employing establishment did not derive any
substantial benefit from appellant’s participation in the class.
In an August 31, 2011 letter, appellant requested reconsideration. He contended that an
enclosed employing establishment training and testing materials established that the private krav
maga class was an “implied” requirement of his federal employment.

2

In a July 5, 2011 affidavit, an employing establishment supervisor stated that appellant telephoned him on
April 29, 2011 stating that he injured himself during krav maga training on April 20, 2011.

2

By decision dated October 13, 2011, OWCP denied modification of the August 4, 2011
decision. It found that the employing establishment manuals did not establish that the privatesector defense class was recommended, approved or sponsored by the employer. Therefore,
appellant did not establish that the April 20, 2011 injury occurred in the performance of duty.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
Section 8102(a) of FECA provides for payment of compensation for disability or death of
an employee resulting from personal injury sustained while in the performance of his duty.5 This
phrase is regarded as the equivalent of the coverage formula commonly found in workers’
compensation laws; namely, arising out of and in the course of employment.6 Whereas arising
out of the employment addresses the causal connection between the employment and the injury,
arising in the course of employment pertains to work connection as to time, place and activity.7
For the purposes of determining entitlement to compensation under FECA, “arising in the course
of employment,” i.e., performance of duty must be established before “arising out of the
employment,” i.e., causal relation, can be addressed.8
With regard to recreational or social activities, the Board has held that such activities arise
in the course of employment when: (1) they occur on the premises during a lunch or recreational
period as a regular incident of the employment; or (2) the employer, by expressly or impliedly
requiring participation, or by making the activity part of the service of the employee, brings the
activity within the orbit of employment; or (3) the employer derives substantial direct benefit from
the activity beyond the intangible value of improvement in employee health and morale that is
common to all kinds of recreation and social life.”9

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

5

5 U.S.C. § 8102(a).

6

See Bernard E. Blum, 1 ECAB 1 (1947).

7

See Robert J. Eglinton, 40 ECAB 195 (1988).

8

Kenneth B. Wright, 44 ECAB 176, 181 (1992).

9

S.B., Docket No. 11-1637 (issued April 12, 2012); R.P., Docket No. 10-1173 (issued January 19, 2011); Ricky A.
Paylor, 57 ECAB 568 (2006); Lawrence J. Kolodzi, 44 ECAB 818, 822 (1993); William D. Zerillo, 39 ECAB 525
(1988); Kenneth B. Wright, supra note 8. See also A. Larson, The Law of Workers’ Compensation § 22.00 (2010).

3

ANALYSIS
Appellant ruptured his right Achilles tendon on April 20, 2011 during a recreational selfdefense class. He acknowledged that the class was not on the employing establishment’s
premises during his scheduled duty hours. As the class was not on the premises during a lunch
or recreational period, it does not meet the first criteria to ascertain if a recreational activity arose
in the course of employment.
Appellant contended that the employing establishment “expressly or impliedly required”
him to participate in the self-defense class as it mandated he pass periodic physical recertification
tests. His employer contended that it was not mandatory for appellant or his coworkers “to
attend any fitness classes to prepare for their annual reexamination.” The employing
establishment did not sponsor or subsidize the class. When the degree of employer involvement
descends from compulsion to mere encouragement, the tests include whether the employer
sponsored or financed the activity and whether participation was voluntary.10 The evidence
establishes that appellant’s participation in the self-defense class was voluntary, and not an
express or implied requirement of his employment. Therefore, the class fails the second criteria
of whether a recreational activity was within the performance of duty.
Appellant asserted that the self-defense class should be considered an employment
activity because the employing establishment benefited from his increased level of fitness,
thereby meeting the third criteria. The Board has held that the intangible value of improved
health or morale, in and of itself, does not bring a recreational activity within the orbit of
employment. In William D. Zerillo,11 the Board held that an Achilles tendon rupture sustained
during an off premises exercise program not sponsored or approved by the employing
establishment was not compensable and the employer did not derive any substantial direct
benefit except for the intangible value of improved employee health or morale common to all
kinds of social and recreational activity. In Wesley Crow,12 the Board held that a right leg injury
sustained while running after work in a public park was not compensable, as the employing
establishment did not specifically require any particular physical training program and derived
only an intangible benefit from improved employee fitness. Similarly, in Ricky A. Paylor,13 the
Board held that an injury sustained from voluntary use of employing establishment fitness
equipment on premises after work hours was not within the course of the claimant’s employment
as the activity was not required or encouraged by the employment establishment. Also, in R.P.,14
the Board held that a leg injury sustained while running sprints on the employing establishment’s
premises during a work break was not compensable as running was not a required or approved
activity and the employer did not derive a “substantial direct benefit from the activity beyond
that intangible value of improvement in employee health and morale that is common to all kinds
10

Supra note 8.

11

William D. Zerillo, supra note 9.

12

Docket No. 93-1323 (issued August 1, 1994).

13

Ricky A. Paylor, supra note 9.

14

R.P., supra note 9.

4

of recreational activity.” Consequently, as appellant has not shown any nexus between his
employment and the self-defense class, he has not established that the April 20, 2011 injury
occurred in the performance of duty.
On appeal, appellant asserts that his voluntary participation in the fitness class benefited
the employing establishment by improving his ability to perform required defensive maneuvers
and training him to pass required physical recertification tests. As noted, improved employee
health and morale are of intangible value and are insufficient to bring the self-defense class
within the scope of appellant’s federal employment. Appellant may submit new evidence or
argument with a written request for reconsideration to OWCP within one year of this merit
decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained a right Achilles tendon rupture in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 13 and August 4, 2011 are affirmed.
Issued: June 19, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

